Wright, J.
Upon full hearing plaintiff’s petition was dismissed, the equities being found with^the defendant, who was required to pay all costs. It was further ordered that he (defendant) “ should pay four hundred dollars to enable plaintiff to prosecute her appeal to this court, to be paid as follows: the costs of the transcript when made out, and-the residue when the cause is brought to a hearing.” To this order defendant objected, and, to reverse it, prosecutes this appeal. So much of the order as requires payment for the transcript will remain undisturbed. This is but reasonable and just. Beyond this the order will be suspended, this court reserving the right to make or refuse an allowance, as the circumstances may seem to demand or justify. Until the record is before us, we cannot determine what should be done in this respect, for we cannot sooner be advised of the equities of the case. With this modification the order below is
Affirmed.